DETAILED ACTION
Summary
This Office action is in response to reply dated March 17, 2022.  Claims 1-8, 10-14 and 17-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 are objected to because of the following informalities:  
Claims 10-12 are dependent upon canceled claim 9, and are interpreted as being dependent upon (independent) claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 3, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502).
Regarding claim 1, Rzasa discloses a method for locating a hand-held power tool (see at least Figures 1 and 16, item 10 and “Find Tool”), the method comprising: 
receiving an activating signal with a communications unit of the hand-held power tool (see at least Figures 2, 4 and 16, items 24, 100, 104 and 200 & [0043] note the wireless communication module (104) communicates with a smartphone & [0084] note the smartphone (200) sends a signal to the microcontroller (24, 100) of the tool (10)); and 
triggering a locating signal upon receiving the activating signal, the triggering of the locating signal including generating a light or a mechanical movement of the hand-held power tool (see at least Figure 4, item 134 and 136 & [0084] note the tool activates the LED and/or buzzer module (134, 136), which vibrates and/or makes an audible sound & [0074-0076]), and
triggering a motor run command upon receiving the activating signal, the triggering of the motor run command including generating a mechanical movement of a tool holder of the hand-held power too, the tool holder configured to receive an insertion tool (see at least Figure 1 & [0031] note the frame section (30) and the ram (32) are adapted to removably receive conductor crimping dies (not shown) that correspond to the insertion tool at a conductor receiving area (34) & [0035] & [0081] & [0085]).
However, Rzasa does not specifically disclose the triggering of the locating signal including generating a mechanical movement of a tool holder of the hand-held power tool, the tool holder being configured to receive an insertion tool.
that triggers a locating signal upon receiving an activating signal, the triggering of the locating signal including generating a light of the hand-held tool, wherein the light is also used for indicating an operating state or illuminating a working environment of the hand-held tool (see at least [0065] note the localization function is merely activating the pliers tool to emit light or emit an acoustic signal by means of an external device such as a smartphone, based on which finding the pliers tool is made easier & [0037] note the lamp can be used as an indicator for an operating state, as an indicator of an irregular work process, as a signal device for a charge state of a batter, to light a construction element of the pliers tool, especially a locator or the receptacle for the workpiece and/or the environment of the pliers tool in the way of a flashlight, or to provide a basic lighting of the pliers tool in order to make it optically visible).
Glockseisen illustrates that an electrical component of a hand-held tool can be used for more than one purpose.  Just as Glockseisen uses the light to find the hand-held tool, the light can also be used to illuminate its working environment.  In view of Glockseisen, one of ordinary skill in the art recognizes that Rzasa can use the motor run command as the locating signal (see [0081] & [0084-0085]).  For example, every time Rzasa’s motor is utilized, the poppet valve makes an audible sound that the user can readily identify before the crimping action is triggered (see [0034-0035]).  For at least this reason, one of ordinary skill in the art, in view of Glockseisen, recognizes that Rzasa’s system teaches triggering a locating signal upon receiving an activating signal, the triggering of the locating signal including generating a mechanical movement of a tool holder of the hand-held power tool, the tool holder being configured to receive an insertion tool.

Regarding claim 2, Rzasa in view of Glockseisen, as addressed above, teach wherein the triggering of the locating signal includes emitting the locating signal with an output unit (see at least Figures 4, 14 and 15, items 134 and 136 of Rzasa & [0074-0076] of Rzasa & [0084] of Rzasa & [0037] of Glockseisen & [0065] of Glockseisen).
Regarding claim 3, Rzasa in view of Glockseisen, as addressed above, teach wherein the triggering of the locating signal includes emitting the locating signal as an acoustic and/or visual locating signal (see at least Figures 4, 14 and 15, items 134 and 136 of Rzasa & [0074-0076] of Rzasa & [0084] of Rzasa & [0037] of Glockseisen & [0065] of Glockseisen).
Regarding claim 5, Rzasa in view of Glockseisen, as addressed above, teach wherein the triggering of the locating signal includes emitting the locating signal at least a sound pressure level of at least 5 dB(A) (see at least [0076] of Rzasa, note 95 dB).
Regarding claim 14, Rzasa discloses a hand-held power tool (see at least Figures 1 and 16, item 10 and “Find Tool”) comprising: 
a tool holder configured to receive an insertion tool (see at least Figure 1 & [0031] note the frame section (30) and the ram (32) are adapted to removably receive conductor crimping dies (not shown) that correspond to the insertion tool at a conductor receiving area (34));

an output unit configured to trigger a locating signal by generating a light or a mechanical movement of the hand-held power tool, or trigger a motor run command by generating a mechanical movement of the tool holder, in response to receipt of the activating signal (see at least Figure 4, items 100, 132, 134 and 136 & [0081] note the microcontroller triggers a locating signal via the LED and/or buzzer module (134, 136), and triggers a motor run command to activate the motor drive module (132) & [0084] note the tool activates the LED and/or buzzer module (134, 136) & [0085] note remote activation of the crimper & [0035] & [0074-0076]).
However, Rzasa does not specifically disclose an output unit configured to trigger a locating signal by generating a mechanical movement of the tool holder, in response to receipt of the activating signal.
It is known to use a component of a hand-held tool for multiple purposes.  For example, Glockseisen teaches a hand-held tool with an output unit configured to trigger a locating signal upon receiving an activating signal, the triggering of the locating signal including generating a light of the hand-held tool, wherein the light is also used for indicating an operating state or illuminating a working environment of the hand-held tool (see at least [0065] note the localization function is merely activating the pliers tool to emit light or emit an acoustic signal by means of an external device such as a smartphone, based on which finding the pliers tool is made easier & [0037] note the lamp can be used as an indicator for an operating state, as an indicator 
Glockseisen illustrates that an electrical component of a hand-held tool can be used for more than one purpose.  Just as Glockseisen uses the light to find the hand-held tool, the light can also be used to illuminate its working environment.  In view of Glockseisen, one of ordinary skill in the art recognizes that Rzasa can use the motor run command as the locating signal (see [0081] & [0084-0085]).  For example, every time Rzasa’s motor is utilized, the poppet valve makes an audible sound that the user can readily identify before the crimping action is triggered (see [0034-0035]).  For at least this reason, one of ordinary skill in the art, in view of Glockseisen, recognizes that Rzasa’s system teaches an output unit configured to trigger a locating signal by generating a mechanical movement of the tool holder, in response to receipt of the activating signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Glockseisen into Rzasa.  This provides the ability for a user to remotely activate Rzasa’s motor (see [0081] & [0084-0085]) to help assist the user in finding the hand-held power tool in the event Rzasa’s LED is obstructed from view or the buzzer is not operable or damaged, thus providing the user with one more option in locating the hand-held power tool.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) as applied to claim 1 above, and in further view of Ferrier (U.S. Pub 2003/0058107).
Regarding claim 4, Rzasa in view of Glockseisen do not specifically teach wherein the triggering of the locating signal includes emitting the locating signal for a period of at least 1 second.
It is known to assist a user in locating an item in different ways.  For example, Ferrier teaches a locating system wherein triggering of a locating signal includes emitting the locating signal for a period of at least 1 second (see at least [0043] note twenty seconds).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ferrier into Rzasa in view of Glockseisen.  This provides the ability to help ensure the person looking for the electronic apparatus is able to find it (e.g., via the sufficiently long locating signal).
Regarding claim 17, Rzasa in view of Glockseisen and Ferrier, as addressed above, teach wherein the triggering of the locating signal includes emitting the locating signal for a period of at least 10 seconds (see at least [0043] of Ferrier, note twenty seconds).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) as applied to claim 1 above, and in further view of Cruz-Hernandez (U.S. Pub 2019/0221086).
Regarding claim 6, Rzasa in view of Glockseisen do not specifically teach wherein the triggering of the locating signal includes generating the locating signal with an electric motor which performs rotary oscillations.
includes generating the locating signal with an electric motor which performs rotary oscillations (see at least [0031] note the actuator can be an eccentric rotating mass motor (“ERM”), a linear resonant actuator (“LRA”) rotating mass, etc. & [0049] note vibration and deformation & [0052] note locating signal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cruz-Hernandez into Rzasa in view of Glockseisen.  This provides a known alternative tactile alarm device that can be used in place of Rzasa’s tactile alarm device while providing predictable results (see [0076] of Rzasa).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) and Cruz-Hernandez (U.S. Pub 2019/0221086) as applied to claim 6 above, and in further view of Rihn (U.S. Pub 2018/0369691).
Regarding claim 7, Rzasa in view of Glockseisen and Cruz-Hernandez do not specifically teach wherein the rotary oscillations have a maximum amplitude of 120°.
It is known to generate a notification in different ways.  For example, Rihn teaches a system wherein rotary oscillations have a maximum amplitude of 120° (see at least Figures 1A-2A & [0076] note degrees of rotation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rihn into Rzasa in view of Glockseisen and Cruz-Hernandez.  This provides a known alternative rotational signal that can be used in place of, or in addition to, Rzasa in view of Glockseisen and Cruz-Hernandez’s 
Regarding claim 18, Rzasa in view of Glockseisen, Cruz-Hernandez and Rihn, as addressed above, teach wherein the maximum amplitude of the rotary oscillations is 10° (see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation & [0100] of Rihn).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) and Cruz-Hernandez (U.S. Pub 2019/0221086) as applied to claim 6 above, and in further view of Dierenbach (U.S. Pub 2018/0078422).
Regarding claim 8, Rzasa in view of Glockseisen and Cruz-Hernandez do not specifically teach wherein a frequency of the rotary oscillations is in a range from 20 Hz to 20 kHz.
It is known to generate a notification in different ways.  For example, Dierenbach teaches a system wherein a frequency of the rotary oscillations is in a range from 20 Hz to 20 kHz (see at least [0085] note the actuator can be a rotating mass or linear actuator that generates a signal between 100Hz and 300Hz, or be user adjustable such that the user can select any frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dierenbach into Rzasa in view of Glockseisen and Cruz-Hernandez.  This provides a known alternative tactile alarm that can be used in place of Rzasa in view of Glockseisen and Cruz-Hernandez’s tactile alarm while providing predictable results (see [0076] of Rzasa).
.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) as applied to claim 1 above, and in further view of Cruz-Hernandez (U.S. Pub 2019/0221086) and Rihn (U.S. Pub 2018/0369691).
Regarding claim 10, Rzasa in view of Glockseisen do not specifically teach wherein the generating of the mechanical movement of the tool holder includes performing a rotating movement of the tool holder at a maximum amplitude of 10°.
It is known to generate a notification in different ways.  For example, Cruz-Hernandez teaches a system wherein the triggering of a locating signal includes generating the mechanical movement of a tool holder/handle by performing a rotating movement (see at least [0031] note the actuator can be an eccentric rotating mass motor (“ERM”), a linear resonant actuator (“LRA”) rotating mass, etc. & [0049] note vibration and deformation & [0052] note locating signal).  With respect to the other limitations, Rihn teaches wherein the generating of the mechanical movement of the tool holder includes performing a rotating movement of the tool holder at a maximum amplitude of 10° (see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation & [0100] of Rihn, note a few degrees (e.g., 10 degrees)).

Regarding claim 12, Rzasa in view of Glockseisen, Cruz-Hernandez and Rihn, as addressed above, teach wherein the generating of the mechanical movement of the tool holder includes performing the mechanical movement during a period of at least 1 s (see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation and time).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) as applied to claim 1 above, and in further view of Sneath (U.S. Pub 2015/0288125).
Regarding claim 11, Rzasa in view of Glockseisen, as addressed above, teach generating the mechanical movement of the tool holder (see at least [0085] of Rzasa).
However, Rzasa in view of Glockseisen do not specifically teach performing a stroke movement of the tool holder with a maximum stroke length of 3 mm.
wherein the generating of the mechanical movement of the tool holder includes performing a stroke movement of the tool holder with a maximum stroke length of 5 mm (see at least Figure 1 & [0088] note stroke length of 5mm).  As outlined above, one of ordinary skill recognizes that Rzasa in view of Glockseisen’s (remotely) generated mechanical movement of the tool holder provides remote crimping and can serve as the locating signal due to the audible hydraulic poppet valve stroke (see [0035] of Rzasa & [0085] of Rzasa).  With respect to 3mm, one of ordinary skill recognizes that when the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable value involves routine skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sneath into Rzasa in view of Glockseisen.  This provides a similar stroke length that can be utilized as a locating signal upon remote operation of the hydraulic crimping tool.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Glockseisen (U.S. Pub 2019/0363502) as applied to claim 1 above, and in further view of Reams (U.S. Pub 2010/0208146).
Regarding claim 13, Rzasa in view of Glockseisen do not specifically teach deactivating the locating signal during an operation of the hand-held power tool.
It is known to turn off a locating signal upon retrieval of an apparatus.  For example, Reams teaches a system that deactivates a locating signal during an operation of an electric apparatus (see at least [0010] & [0040-0041]).
.

Response to Arguments
Applicant's arguments filed March 17, 2022, have been fully considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687